Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.

Status of the Claims
Claim 1 has been amended; claims 2 and 8 are indicated including allowable subject matter.

Previous Rejections/Objections
Previous objection of Claim(s) 4 and 7 because improper multiple dependency
is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 6/22/2022.
Previous rejection of Claim(s) 1 under 35 U.S.C. 103 as being unpatentable over Kim et al (US-PG-pub 2016/0376679 A1, thereafter PG’679) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 6/22/2022.
Previous rejection of Claim(s) 1 and 3 under 35 U.S.C. 103 as being unpatentable over PG’679 in view of Maki et al (US-PG-pub 2016/0318093 A1, listed in IDS filed on 7/15/2020, thereafter PG’093) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 6/22/2022.

Claim rejoining
Claims 4-7 and 9-11 are rejoined. 
Claims 4-7 and 9-11 are previously withdrawn from consideration as a result of an election/restriction requirement dated 8/18/2021. Pursuant to the procedures set forth in MPEP § 821.04, the Claims 4-7 and 9-11 depends on claim 1 directly or indirectly, therefore the restriction/election as set forth in the Office action mailed on 8/18/2021, is hereby withdrawn and Claims 4-7 and 9-11 (process limitations) hereby rejoined and fully examined for patentability under 37 CFR 1.104. Therefore, Claims 1-11 remain for examination, and claim 1 is an independent claim.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the instant independent claim 1, PG’679 taches a steel sheet with an aluminum plating layer and an intermetallic compound layer between the base material and Al-based plating layer with same alloy compositions. However, the recorded prior art(s) does not specify the features of intermetallic compound (including maximum value of the thickness and standard deviation of the thickness) as claimed in the instant claims. since claims 2-11 depend on claim 1 directly or indirectly, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734